t c summary opinion united_states tax_court tuwana jynne anthony petitioner v commissioner of internal revenue respondent docket no 8263-10s filed date tuwana jynne anthony pro_se mark j miller for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax this dollar_figure deficiency was based on an adjustment adjudicated in anthony v commissioner docket no 5791-07s a prior case before this court relating to petitioner’s and federal income taxes respondent moves for summary_judgment under rule the issues for decision are whether the mitigation provisions under sec_1311 through permit respondent to make a deficiency determination against petitioner for a year that is otherwise closed under the sec_6501 3-year period of limitations and if so whether petitioner may raise unrelated issues to offset the increase in tax therefrom at the time of filing the petition petitioner resided in michigan background at all relevant times petitioner was the sole_proprietor and operator of a beauty consulting business in connection with her business petitioner bought sold and maintained inventories of cosmetic products on schedules c profit or loss from business of her and federal_income_tax returns petitioner reported opening and ending inventory income and deductions arising from operation of her business on her return petitioner reported ending inventory of dollar_figure on date petitioner filed her federal_income_tax return consistent with her reported ending inventory petitioner reported a dollar_figure opening_inventory for in respondent audited petitioner’s federal_income_tax return resulting in the issuance to petitioner of a notice_of_deficiency that included adjustments to schedule c purchases and gross_receipts ie adjustments unrelated to the reporting of inventory petitioner timely filed the petition at docket no 5791-07s challenging respondent’s determination during settlement negotiations in docket no 5791-07s petitioner affirmatively raised inter alia the issue of whether the dollar_figure reported ending inventory on petitioner’s federal_income_tax return should have been reported as dollar_figure specifically petitioner took the position that she erroneously reported her ending inventory using her retail selling price--rather than her cost--for the inventory respondent ultimately agreed with petitioner as to the amount of petitioner’s ending inventory and as part of a settlement stipulation dated date in docket no 2the proceedings in docket no 5791-07s were conducted under the small_tax_case procedures authorized by sec_7463 3petitioner’s markup of her inventory of cosmetic products was percent over cost 5791-07s petitioner and respondent agreed that petitioner’s ending inventory for cosmetic products was reduced from dollar_figure to dollar_figure this adjustment increased petitioner’s cost_of_goods_sold decreased her income by dollar_figure and decreased her federal_income_tax liability the parties’ written settlement stipulation in docket no 5791-07s expressly provided in relevant part on her income_tax return petitioner reported ending inventory for her schedule c activity as dollar_figure in connection with this case petitioner affirmatively raised the issue of whether the ending inventory of her federal_income_tax return should have been reported as dollar_figure instead of dollar_figure petitioner alleged that the ending inventory had been reported at retail price rather than at cost petitioner further alleged that there were no errors with respect to the beginning and ending or beginning inventory values based on the evidence provided by petitioner respondent agrees with petitioner’s assertions with respect to the inventory under the terms of settlement the value of petitioner’s ending inventory reported on schedule c is reduced from dollar_figure to dollar_figure resulting in an increase to petitioner’s cost of good sold deduction of dollar_figure on date the parties simultaneously filed with the court the above settlement stipulation and a stipulated decision in docket no 5791-07s and on date this court entered a decision therein the decision became final on date 4a tax_court decision in a proceeding conducted under sec_7463 becomes final days after the decision is entered sec_7481 on date respondent mailed petitioner a notice_of_deficiency for 2005--the focus of the instant case the only substantive adjustment made in this notice was a dollar_figure reduction of petitioner’s schedule c opening_inventory for cosmetic products--from dollar_figure as reported on petitioner’s return to dollar_figure respondent explained this adjustment as follows in tuwana j anthony v commissioner docket no 07s based on representations made by you the tax_court made a determination that your ending inventory for was dollar_figure instead of dollar_figure as reported by you under sec_1311 the same adjustment is required to be made to your beginning_inventory for this results in an increase to your income of dollar_figure on the basis of the above inventory adjustment and other adjustments that petitioner and respondent agreed to respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax although the sec_6501 3-year period of limitations for had expired at the time respondent issued the notice_of_deficiency on date respondent relied on the mitigation provisions of sec_1311 through to issue the notice_of_deficiency to petitioner discussion the parties agree that there are no issues of material fact requiring a trial when no material fact remains at issue we may grant summary_judgment as a matter of law rule b 477_us_317 fla country clubs inc v commissioner 122_tc_73 affd on other grounds 404_f3d_1291 11th cir while respondent’s notice_of_deficiency for was issued after the sec_6501 3-year period of limitations had expired respondent argues that the notice was timely by operation of the mitigation provisions under sec_1311 through if applicable the mitigation provisions among other things permit the correction of an item that is shown to be erroneous by a determination in an administrative or judicial proceeding relating to another year or to a related_taxpayer fruit of the loom inc v commissioner tcmemo_1994_492 affd 72_f3d_1338 7th cir the limited conditions under which the mitigation provisions will be applied may be described generally as follows there has been a determination as defined in sec_1313 the determination must fall within one of the specified circumstances of adjustment or doubling-up situations described in sec_1312 with respect to the treatment of the item in question for the determination_year the party against whom the mitigation provisions are invoked must have maintained a position inconsistent with the treatment of the item in another year of the same or related_taxpayer which year is barred by the generally applicable_period of limitations or by some other rule_of law see sec_1311 and the party who seeks to employ the mitigation provisions must act timely thereunder and in the proper manner to make a corrective adjustment see sec_1314 fong v commissioner tcmemo_1998_181 we discuss these conditions below as they apply to this case sec_1313 provides that a determination is one of the following an action by this court or another court of competent jurisdiction that has become final a closing_agreement made under sec_7121 a final disposition of a claim_for_refund or an agreement under sec_1313 see also fruit of the loom inc v commissioner supra as discussed above this court entered a decision in docket no 5791-07s which became final on date generally for a court decision to constitute a determination under sec_1313 it must involve a substantive opinion by the court on the merits of an issue compare 316_f2d_97 9th cir a prior court opinion on the issue in question or directly related issues is to be treated as a final_determination under the mitigation provisions affg in part and revg in part 37_tc_365 with fruit of the loom inc v commissioner supra pincite5 general administrative settlement agreements will not constitute determinations under the mitigation provisions in fong v commissioner supra however we explained where the written stipulation of settled issues reflects more than general language and expressly includes the underlying terms of the settlement agreement between the parties the tax_court decision that is entered based thereon may be treated as a final_determination for purposes of the mitigation provisions emphasis deleted herein the settlement stipulation agreed to by the parties in docket no 5791-07s expressly described the terms of the agreement between the parties--namely that petitioner had overstated her ending inventory for and that it was reduced to dollar_figure because the court’s decision entered in docket no 5791-07s was based on a stipulation that included the specific terms of the parties’ settlement agreement including exclusion of the dollar_figure erroneous inventory_amount that decision is to be treated as a final_determination for purposes of the mitigation provisions the determination must also fall within one of the circumstances of adjustment described in sec_1312 respondent relies on sec_1312 which provides the determination requires the exclusion_from_gross_income of an item included in a return filed by the taxpayer and which was erroneously excluded or omitted from the gross_income of the taxpayer for another taxable_year for mitigation purposes changes to inventory may be treated as a change in an item_of_gross_income and may result in a double exclusion or inclusion of gross_income 31_tc_272 n the determination in docket no 5791-07s that there was an overstatement of ending inventory in resulted in a double exclusion of dollar_figure in income--in and in 2005--that originally had been reported by petitioner on her federal_income_tax return sec_1312 see also 312_f2d_376 5th cir sec_1311 requires that the party against whom the mitigation provisions are invoked petitioner herein must have maintained a position inconsistent with the treatment of the item in question in another year of the taxpayer as discussed petitioner filed her and federal_income_tax returns reporting ending and opening inventory of dollar_figure in docket no 5791-07s petitioner affirmatively maintained as an offset to other adjustments respondent was making that her ending inventory for actually was dollar_figure not dollar_figure as she had reported a position that was agreed to by respondent and formally adopted by this court it is clear from these facts that the exclusion of dollar_figure from petitioner’s reported income occurred as a result of her affirmative position 5with respect to the adjustment of ending inventories one court has stated where a closing_inventory for any taxable_year is reduced the opening_inventory for the following taxable_year is automatically reduced in the same amount 78_fsupp_94 with regard thereto and that such exclusion was inconsistent with the exclusion of that same amount from her income petitioner took inconsistent positions with respect to the inventory adjustment additionally on the date of a determination correction of the error in question must be barred by the operation of the sec_6501 3-year period of limitations or some other rule_of law the decision in docket no 5791-07s became final on date the sec_6501 3-year period of limitations for including the dollar_figure in petitioner’s income for by way of adjustment to opening_inventory and for assessing a deficiency in petitioner’s federal_income_tax return expired on date accordingly at the time the determination was made the assessment of a deficiency attributable to the dollar_figure decrease in petitioner’s opening_inventory was barred by the sec_6501 3-year period of limitations respondent as the party seeking to use the mitigation provisions must also act timely thereunder and in the proper manner in making a corrective adjustment see sec_1314 here sec_1314 required respondent to issue a notice_of_deficiency to petitioner within year of the determination described in sec_1311 again the decision became final on date and respondent timely issued the notice_of_deficiency for on date respondent’s notice was timely and otherwise in accordance with the requirements of sec_1314 on the basis of the foregoing we find that all requirements of the applicable mitigation provisions have been met and that respondent properly relied thereon in issuing petitioner the notice_of_deficiency for petitioner’s opening_inventory for is reduced from dollar_figure to dollar_figure consistent with the adjustment made to her ending inventory lastly petitioner argues that if respondent is permitted to use the mitigation provisions to decrease her opening_inventory thereby increasing her federal_income_tax liability petitioner should be permitted to raise unrelated issues relating to her tax_liability and the adjustment made under mitigation specifically petitioner argues that her gross_receipts should be reduced from the reported dollar_figure to dollar_figure--a reduction of dollar_figure sec_1314 however provides the amount to be assessed and collected in the same manner as a deficiency under the mitigation provisions shall not be diminished by any credit or set-off based upon any item other than the one which was the subject of the adjustment emphasis added the application of the mitigation provisions does not allow a reopening of the tax_liability for the closed_year except to the extent that it is affected by the item in question under mitigation estate of sorelle v commissioner t c pincite the only adjustment under mitigation involves petitioner’s opening_inventory petitioner’s attempt to offset the effect of this adjustment with a reduction in her gross_receipts is barred by sec_1314 we sustain respondent’s determination of a dollar_figure deficiency in petitioner’s federal_income_tax to reflect the foregoing an appropriate order and decision will be entered for respondent
